COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00132-CV
                                                 §
 IES RESIDENTIAL, INC. AND                                  AN ORIGINAL PROCEEDING
 JEREMY SERNAS,                                  §
                                                                    IN MANDAMUS
                 Relators.                       §

                                                 §

                                MEMORANDUM OPINION

       Relators, IES Residential, Inc. and Jeremy Sernas, have filed a mandamus petition against

the Honorable Sergio H. Enriquez, Judge of the 448th District Court of El Paso County, Texas,

asking that we order Respondent to vacate an order denying their Amended Motion for Leave to

Designate Responsible Third Party. The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and the mandamus record, we

conclude that Relators have failed to show they are entitled to mandamus relief. Accordingly, we
deny the petition for writ of mandamus.


                                            GINA M. PALAFOX, Justice
May 21, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-